--------------------------------------------------------------------------------

 
Exhibit 10.6
 

 
FIFTH AMENDMENT OF LEASE AGREEMENT
 


THIS FIFTH AMENDMENT OF LEASE AGREEMENT (this “Fifth Amendment”) made as of the
25th day of March, 2008 by and between MITCHMAR ATLANTA PROPERTIES, INC., a
Delaware corporation, having its principal office at c/o Jacobson Family
Investments, 152 West 57th Street, 56th Floor, New York, New York 10019
(hereinafter called “Landlord”), and SID TOOL CO., INC., a New York corporation,
having its principal office at 75 Maxess Road, Melville, New York 11747
(hereinafter called “Tenant”).
 
RECITALS
 
WHEREAS, Landlord and Tenant entered into an Agreement of Lease dated as of July
13, 1989 (as amended, the “Original Lease”), as amended by a First Amendment to
Lease dated as of August 10, 1996, a Second Amendment to Lease dated as of May
7, 2003 (“Second Amendment”), a Third Amendment to Lease Agreement dated as of
November 11, 2003, and a Fourth Amendment of Lease Agreement dated as of March
17, 2007 (“Fourth Amendment”)  (collectively, the “Lease”) for the leasing of
the 376,738 square foot building (the “Building”) and an additional 148,000
square foot space (added to the Building by Tenant pursuant to the Second
Amendment) located at 6700 Discovery Boulevard, Mableton, Georgia, which
Building is located on “Parcel C” (the “Original Building Lot”), together with
two building lots known as Parcel A and Parcel B, as shown on Exhibit A annexed
hereto and made a part hereof (the “Existing Premises”); and
 
WHEREAS, Landlord and Tenant desire to amend the Lease to, among other things,
lease to Tenant (i) an additional approximately 172,000 square foot warehouse
addition, to be constructed by Landlord on the Original Building Lot as an
expansion to the Building as more particularly shown on Exhibit A, pursuant to
the terms of this Fifth Amendment (the “Expansion Premises”; the Existing
Premises and the Expansion Premises together comprise the “New Premises”), (ii)
extend the term of the Lease, as amended by this Fifth Amendment, to the
Extended Expiration Date (as hereinafter defined), and (iii) modify certain
other provisions of the Lease as hereinafter set forth.
 
 
 

--------------------------------------------------------------------------------


 
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which
being hereby acknowledged, the parties agree as follows:
 
ARTICLE I
 
Definitions
 
1.1 The recitals are specifically incorporated into the body of this Agreement
and shall be binding upon the parties hereto.
 
1.2 Unless expressly set forth to the contrary and except as specifically
modified by this Fifth Amendment, all capitalized or defined terms shall have
the meanings ascribed to them in the Lease.
 
1.3 The term “Effective Date,” as used herein, shall mean and refer to the date
which is the earliest to occur of (a) the “substantial completion” (as
hereinafter defined) of the Expansion Premises Work (as hereinafter defined),
(b) Tenant’s occupancy of the Expansion Premises for the purposes of conducting
its business, or (c) July 1, 2008.  The term “substantially completed” or
“substantial completion” as used herein is defined to mean the date on which the
only items of the Expansion Premises Work to be completed are those which do not
interfere with Tenant’s occupancy and substantially full enjoyment of the
Expansion Premises.
 
1.4 From and after the Effective Date, the term “Building” shall be deemed to
include the Expansion Premises.
 
 
 

--------------------------------------------------------------------------------


 
 
 
ARTICLE II
 
Lease Modifications
 
2.1 Granting Clause and Construction of Expansion Premises Work.  (A)  Effective
as of the date hereof, Landlord hereby leases to Tenant and Tenant hereby hires
from Landlord the Expansion Premises in accordance with the terms hereof.
 
(B)           Landlord shall perform, at Landlord's expense not to exceed the
amount of Five Million Three Hundred Seventy-Two Thousand Six Hundred
Seventy-Five Dollars ($5,372,675.00), the work as described on Exhibit B
attached hereto and made a part hereof (the “Expansion Premises
Work”).  Landlord shall perform the Expansion Premises Work in accordance with
all applicable laws, rules, orders, ordinances, regulations, statutes,
requirements, codes and executive orders of all governmental authorities having
jurisdiction over the Expansion Premises Work, and of any applicable fire rating
bureau, or other body exercising similar functions.  Landlord shall perform
Landlord's Work in accordance with good construction practices prevailing in the
jurisdiction where the Expansion Premises Work is being constructed.  In the
event that the cost of the Expansion Premises Work exceeds the amount for which
Landlord is responsible as provided in this paragraph, Tenant shall pay such
excess periodically within 10 days after submission by Landlord of an invoice
therefor.
 
(C)           Notwithstanding that Landlord has agreed to perform the Expansion
Premises Work, nothing in the Lease, as amended by this Fifth Amendment, shall
require  Landlord to pay for any future expansions of, or additions to, the New
Premises.
 
2.2 Term.  (A)  Effective as of the Effective Date, Section 2.1.3 of the Second
Amendment is hereby modified and amended to reflect that the term of the Lease
is hereby extended to and including the day preceding the day which is
twenty-two (22) years after (i) the Effective Date, if such date is the first
day of a calendar month, or (ii) the first day of the first full calendar month
following the Effective Date, if such date is not the first day of a calendar
month (the “Extended Expiration Date”).
 
 

--------------------------------------------------------------------------------


 
 
(B)           For the purposes of this Fifth Amendment, a “New Lease Year” shall
be comprised of twelve (12) consecutive calendar months.  The first New Lease
Year shall commence on July 1, 2008 and end on June 30, 2009 and each succeeding
New Lease Year shall commence on the next succeeding July 1 and end on the next
succeeding June 30.  Notwithstanding the foregoing, if the Effective Date is
other than July 1, 2008, then the first Lease Year shall include the additional
period from the Effective Date through and including June 30, 2008 (such
additional period is hereinafter referred to as the “Stub Period”).
 
2.3 Rent.  (A)  With respect to the Existing Premises, Tenant shall continue to
pay fixed rent in accordance with the terms of the Second Amendment through the
Effective Date.  Such fixed rent shall be allocable entirely to the Existing
Premises.
 
(B)  With respect to the New Premises, effective as of the Effective Date, the
fixed rent shall be as set forth on Exhibit B attached hereto and made a part
hereof.  If the Effective Date is not the first day of a calendar month, then
the fixed rent for the period from the Effective Date to the end of the calendar
month in which the Effective Date occurs shall be an amount equal to the product
obtained by multiplying (a) the number of days from the Effective Date to the
end of the calendar month in which the Effective Date occurs, by (b) a fraction,
the numerator of which is $139,616.00 and the denominator of which is the number
of days in such calendar month in which the Effective Date occurs.
 
(C)           For each rent period, each monthly installment of fixed rent
during such period shall be payable in advance on the first day of each calendar
month occurring during such period.
 
 

--------------------------------------------------------------------------------


 
 
 
2.4 Fair Market Rent Determination.  (A)  The term “Fair Market Rent” shall mean
the annual fair market rental value of the New Premises.  The Fair Market Rent
shall be determined assuming that the New Premises is free and clear of all
leases and tenancies (including this Lease), that the New Premises is available
for the purposes permitted by this Lease in the then rental market, that
Landlord has had a reasonable time to locate a tenant, and that neither Landlord
nor the prospective tenant is under any compulsion to rent, that the condition
of the New Premises is in compliance with the terms of this Lease, and taking
into account all other relevant factors.
 
(B)           On a date mutually agreed upon, but in no event later than one
hundred eighty (180) days before the end of the twentieth New Lease Year,
Landlord and Tenant shall each provide to the other a rent notice for the
determination of the Fair Market Rent for the New Premises (the “Rent Notice”),
which Rent Notice shall set forth each of their respective determinations of the
Fair Market Rent (Landlord's determination of the Fair Market Rent is referred
to as "Landlord's Determination" and Tenant's determination of the Fair Market
Rent is referred to as "Tenant's Determination").  If (i) Landlord fails to give
Landlord's Determination to Tenant, and (ii) Tenant tenders Tenant's
Determination to Landlord, then the Fair Market Rent for the New Premises shall
be Tenant's Determination.  If (i) Tenant fails to give Tenant's Determination
to Landlord, and (ii) Landlord tenders Landlord's Determination to Tenant, then
the Fair Market Rent for the New Premises shall be Landlord's Determination.
 
(C)           If Tenant's Determination is different than Landlord's
Determination, then Landlord and Tenant shall attempt in good faith to agree
upon the Fair Market Rent for a period of thirty (30) days after the date that
Landlord gives Landlord's Determination to Tenant, and Tenant gives Tenant's
Determination to Landlord.  If the Landlord’s Determination and the Tenant’s
Determination differ by ten percent (10%) of the higher of such amounts or less,
then the Fair Market Rent for the New Premises shall be the average of the
Landlord’s Determination and the Tenant’s Determination.  If the Landlord’s
Determination and the Tenant’s Determination differ by more than ten percent
(10%) of the higher of such amounts, then Landlord and Tenant shall select
jointly an independent real estate appraiser that (i) neither Landlord nor
Tenant, nor any of their respective Affiliates, has engaged during the
immediately preceding period of three (3) years, and (ii) has at least five (5)
years of experience in leasing properties that are similar in character to the
New Premises (such appraiser being referred to herein as the
"Appraiser").   Landlord and Tenant shall each pay fifty percent (50%) of the
Appraiser's fee.  If Landlord and Tenant do not agree on the Appraiser within
ten (10) days after the last day of such period of thirty (30) days, then either
party shall have the right to institute an expedited arbitration proceeding in
accordance with the Commercial Rules of the American Arbitration Association
then currently in effect and the laws of the State of Georgia for the sole
purpose of designating the Appraiser.
 
 

--------------------------------------------------------------------------------


 
 
(D)           The parties shall instruct the Appraiser to choose either
Landlord's Determination or Tenant's Determination as the better estimate of
Fair Market Rent for the New Premises, within thirty (30) days after the date
that the Appraiser is designated.  The Appraiser's aforesaid choice shall be
conclusive and binding upon Landlord and Tenant.  Each party shall pay its own
counsel fees and expenses, if any, in connection with the procedure described in
this Paragraph 2.4.  The Appraiser shall not have the power to supplement or
modify any of the provisions of this Lease.
 
(E)           If the final determination of the Fair Market Rent is not made on
or before the last day of the twentieth New Lease Year in accordance with the
provisions of this Paragraph 2.4, then, pending such final determination, the
Fair Market Rent shall be deemed to be an amount equal to the average of
Landlord's Determination and Tenant's Determination.  If, based upon the final
determination hereunder of the Fair Market Rent, the payments made by Tenant on
account of the fixed rent for the period prior to the final determination of the
Fair Market Rent were less than the fixed rent payable for such period, then
Tenant, not later than the tenth (10th) day after Landlord's demand therefor,
shall pay to Landlord the amount of such deficiency, together with interest
thereon at the rate set forth in Paragraph 62 of the Lease.  If, based upon the
final determination of the Fair Market Rent, the payments made by Tenant on
account of the fixed rent for the period prior to the final determination of the
Fair Market Rent were more than the fixed rent due hereunder for such period,
then Landlord, not later than the tenth (10th) day after Tenant's demand
therefor, shall pay such excess to Tenant (it being agreed that if Landlord
fails to make such payment within thirty (30) days after Tenant's demand
therefor, then Tenant shall have the right to apply against the Rental
thereafter coming due hereunder an aggregate amount equal to such excess, with
interest thereon at the rate set forth in Paragraph 62 of the Lease).
 
2.5 Effective as of the date hereof, Paragraph 72 of the Lease shall be deleted
in its entirety and the following substituted therefor:
 
 

--------------------------------------------------------------------------------


 
 
“72.  Right of First Offer for Building:  (A)  Landlord recognizes that, if
Landlord desires to sell the New Premises, Tenant would be the most likely
purchaser.  Accordingly, Landlord and Tenant have agreed to this Paragraph 72
for the purpose of facilitating such a sale in the future to Tenant.  In the
event that Landlord desires to sell the New Premises during the term of this
Lease, then before offering it for sale to a third party, and so long as Tenant
is not in default under this Lease beyond any notice or cure period provided
herein for the cure thereof, Landlord shall notify Tenant (“Landlord’s Notice”)
of its intention to sell the New Premises.  Tenant shall, within fifteen days
after receipt of Landlord’s Notice, notify Landlord in writing (“Tenant’s
Notice”) whether it is interested in purchasing the New Premises.  If Tenant
does not indicate that it is interested in purchasing the New Premises pursuant
to Tenant’s Notice within such fifteen day period, then Tenant shall not have
the right to purchase the New Premises and Landlord shall have the right, for a
period of twelve months after such fifteenth day, to sell the New Premises to a
third party on such terms and conditions as Landlord shall determine, and
Landlord shall not be required to offer the New Premises to Tenant during such
period.  If, prior to the end of such twelve month period, Landlord has entered
into a binding contract with a third party for the sale of the New Premises, the
closing of such sale may occur after such twelve month period.  If Landlord has
neither sold the New Premises nor entered into a binding contract for the sale
of the New Premises by the end of such twelve month period and Landlord
thereafter desires to sell the New Premises, the provisions of this Paragraph 72
shall again be applicable.
 
(B)           If Tenant expresses its interest in purchasing the New Premises as
provided in Paragraph 72(A) pursuant to a timely delivered Tenant’s Notice, then
within ten days after such notice Landlord and Tenant shall each select an
appraiser to determine the then fair market value of the New Premises, which
shall be the price at which a willing buyer would buy and a willing seller would
sell the New Premises, neither being under a compulsion to buy or sell, as the
case may be, and assuming for this purpose Tenant’s compliance with all terms
and conditions of this Lease (the “Fair Market Value”).   (The amount determined
by the appraiser selected by Landlord is hereinafter referred to as “Landlord’s
Value” and the amount determined by the appraiser selected by Tenant is
hereinafter referred to as “Tenant’s Value”.)  If Landlord’s Value and Tenant’s
Value differ by 10% of the higher of such amounts or less, then the Fair Market
Value of the New Premises shall be the average of Landlord’s Value and Tenant’s
Value.  If Landlord’s Value and Tenant’s Value differ by more than 10% of the
higher of such amounts, then the appraisers selected by Landlord and Tenant
shall jointly select a third appraiser and the third appraiser shall be
instructed to render his determination of the fair market value of the New
Premises, using the assumptions described above (the “Third Appraiser’s
Value”).  If the Third Appraiser’s Value is within the range established by
Landlord’s Value and Tenant’s Value, then the Fair Market Value of the New
Premises shall be the average of the Third Appraiser’s Value and whichever of
Landlord’s Value and Tenant’s Value is closest in amount to the Third
Appraiser’s Value.  If the Third Appraiser’s Value is outside the range
established by Landlord’s Value and Tenant’s Value, then the Fair Market Value
of the New Premises shall be whichever of Landlord’s Value and Tenant’s Value is
closer in amount to the Third Appraiser’s Value.  Each appraiser selected
pursuant to this paragraph shall be an independent real estate appraiser that
(i) neither Landlord nor Tenant, nor any of their respective Affiliates, has
engaged during the immediately preceding period of three years, and (ii) has at
least five years of experience in appraising properties that are similar in
character to the New Premises.
 
 
 

--------------------------------------------------------------------------------


 
 
(C)           Within ten days after the determination of Fair Market Value, each
of Landlord and Tenant shall notify the other whether or not it is willing to
sell or purchase, as the case may be, the New Premises for a price equal to the
Fair Market Value.  If Landlord is willing to sell and Tenant is willing to
purchase the New Premises for a price equal to the Fair Market Value, then such
sale shall be consummated within 60 days after the determination of the Fair
Market Value.  The New Premises shall be sold on an “as is” basis and the
purchase price shall be payable in cash at closing.  If Tenant shall breach its
obligation to consummate such purchase, such breach shall constitute a default
by Tenant under this Lease and, in addition to its rights hereunder, Landlord
shall be entitled to specific performance as well as all other rights and
remedies available at law or in equity.  If Landlord is not willing to sell the
New Premises at the Fair Market Value, then Landlord shall not be obligated to
do so, but Landlord shall thereafter, for a period of twelve months, be
precluded from selling the New Premises to a third party (subject to the
provisions of Paragraph 72(D) in the event Landlord receives an unsolicited
offer to purchase the New Premises at a price greater than the Fair Market
Value).  If Tenant is not willing to purchase the New Premises at the Fair
Market Value, then Tenant shall not be obligated to do so, but Landlord shall
thereafter, for a period of twelve months, be free to sell the New Premises to a
third party for a price equal to or greater than the Fair Market Value.  If,
prior to the end of such twelve month period, Landlord has entered into a
binding contract with a third party for the sale of the New Premises, the
closing of such sale may occur after such twelve month period.
 
(D)  If Landlord shall receive an unsolicited offer from an unrelated third
party to purchase the New Premises for a price and on other terms and conditions
that Landlord is prepared to accept (the “Third Party Offer”), Landlord shall
notify Tenant of such offer and Tenant shall have the right to purchase the
Premises at the price and on the other terms and conditions as are contained in
the Third Party Offer.  Tenant shall have fifteen days to elect in writing to
purchase the New Premises at such price and on such terms and
conditions.  Tenant’s failure to deliver such election shall be deemed a
rejection of its right to purchase the New Premises on such terms.  If Tenant
elects to purchase the New Premises in accordance with this Paragraph 72(D), the
closing shall take place within 60 days after the delivery of Tenant’s
election.  If Tenant does not timely elect to acquire the New Premises, Landlord
shall be free to accept the Third Party Offer and to sell the New Premises to
such third party pursuant thereto without being required to comply with the
provisions of Paragraph 72(A), 72(B) or 72(C).
 
 

--------------------------------------------------------------------------------


 
 
(E)  Time is of the essence with respect to all of Tenant’s obligations under
this Paragraph 72.  The rights afforded Tenant pursuant to this Paragraph 72 are
personal to Sid Tool Co., Inc., are non-transferable by operation of law or
otherwise, and are subject to then existing rights, if any, granted to other
tenants at the Building.”
 
ARTICLE III

 
Broker
 
3.1 Landlord and Tenant each represents that this Fifth Amendment was not
brought about by any broker and all negotiations with respect to this Fifth
Amendment were conducted exclusively between Landlord and Tenant.  Each of
Landlord and Tenant agree that if any claim is made for commissions by any
broker through or on account of any acts of such party, Landlord or Tenant, as
the case may be, will indemnify, defend and hold the other party free and
harmless from any and all losses, liabilities, damages, costs and expenses in
connection therewith, including Landlord’s or Tenant’s reasonable attorneys’
fees and disbursements.
 
 

--------------------------------------------------------------------------------


 
 
ARTICLE IV

 
Ratification
 
4.1 Tenant represents and warrants that the Lease is presently in full force and
effect, that it knows of no event of default on the part of Landlord and that
Tenant has no defense or right of offset in connection with Landlord’s
performance under the Lease to this date.
 
4.2 The parties hereby ratify and confirm all of the terms, covenants and
conditions of the Lease, except to the extent that those terms, covenants and
conditions are amended, modified or varied by this Fifth Amendment. If there is
a conflict between the provisions of the Lease and the provisions of this Fifth
Amendment, the provisions of this Fifth Amendment shall control.
 
4.3 This Fifth Amendment shall be binding upon and shall inure to the benefit of
the parties hereto and there respective successors and/or assigns.
 
4.4 This Fifth Amendment may be executed in counterparts, each of which when so
executed and delivered will be considered an original, but all of which will
constitute one and the same instrument.


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Fifth Amendment to Lease
Agreement as of the day and year first above written.
 
                    MITCHMAR ATLANTA PROPERTIES, INC.
 
                    By:_____________________________
                    Name:
                    Title:
 
                    SID TOOL CO., INC.
 
                    By:_____________________________
                    Name:
                    Title:
 
 
 

 
 

--------------------------------------------------------------------------------

 
 

 
Exhibit B
Monthly and Annual Rent Payments
For The Period from July 1, 2007 through June 30, 2030
               
Lease Period
Monthly
Annual
From
To
Rent
Rent
       
7/1/2007
6/30/2008
        139,616.00
       1,675,392.00
7/1/2008
6/30/2009
        185,482.67
       2,225,792.00
7/1/2009
6/30/2010
        186,430.80
       2,237,169.50
7/1/2010
6/30/2011
        186,430.80
       2,237,169.50
7/1/2011
6/30/2012
        187,577.46
       2,250,929.50
7/1/2012
6/30/2013
        191,091.55
       2,293,098.74
7/1/2013
6/30/2014
        191,091.55
       2,293,098.74
7/1/2014
6/30/2015
        192,266.89
       2,307,202.74
7/1/2015
6/30/2016
        195,868.85
       2,350,426.13
7/1/2016
6/30/2017
        195,868.85
       2,350,426.13
7/1/2017
6/30/2018
        197,073.56
       2,364,882.73
7/1/2018
6/30/2019
        200,765.55
       2,409,186.75
7/1/2019
6/30/2020
        200,765.55
       2,409,186.75
7/1/2020
6/30/2021
        202,000.39
       2,424,004.77
7/1/2021
6/30/2022
        205,784.70
       2,469,416.40
7/1/2022
6/30/2023
        205,784.70
       2,469,416.40
7/1/2023
6/30/2024
        207,050.40
       2,484,604.86
7/1/2024
6/30/2025
        210,929.32
       2,531,151.80
7/1/2025
6/30/2026
        210,929.32
       2,531,151.80
7/1/2026
6/30/2027
        212,226.66
       2,546,719.98
7/1/2027
6/30/2028
        216,202.55
       2,594,430.60
7/1/2028
6/30/2029
        216,202.55
       2,594,430.60
7/1/2029
6/30/2030
        217,532.33
       2,610,387.98



 
 
 
 

 